PER CURIAM:
Respondents Stephen Crouch and Robbin Everett, and Appellants Gail Arner and Mark Crouch, are siblings. The four siblings are all beneficiaries of a trust created by their deceased mother. Appellant Eric Arner, Gail Arner's husband, was one of the trustees of the trust. Respondents filed this lawsuit against the Appellants, alleging that Eric Arner had improperly executed a deed which transferred real property out of the trust. Following a bench trial in the Circuit Court of Morgan County, the court entered its judgment declaring the deed to be null and void. The court also found that, in executing the deed, Eric Arner had violated his fiduciary duties as a trustee of the trust. The court ordered Eric Arner to pay $16,825.81 of Respondents' costs and attorney's fees, and removed him as a trustee of the trust. The Appellants appeal, arguing that the judgment is contrary to the evidence. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 84.16(b).